ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Bayfront Metal Products, LLC                )      ASBCA Nos. 60756, 60757
                                            )
Under Contract Nos. SPE4A4- l 3-V-F04 l     )
                    SPE4A4-14-V-F270        )

APPEARANCE FOR THE APPELLANT:                      Jeffrey R. Portko, Esq.
                                                    Advocate Law Offices, PLLC
                                                    Grand Rapids, MI

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Edward R. Murray, Esq.
                                                    Trial Attorney
                                                    DLA Aviation
                                                    Richmond, VA

                               ORDER OF DISMISSAL

        These appeals arise from contracting officer's final decisions asserting
government monetary claims under the captioned contracts. In an email dated
5 January 2017, appellant communicated its desire to withdraw these appeals in lieu of
filing a complaint pursuant to Board Rule 6(a). The government has indicated that it does
not object. Accordingly, these appeals are dismissed from the Board's docket without
prejudice.

      Dated: 23 February 2017

                                               lffJ,,
                                             /Y~~
                                                   /77        4




                                                MARK i<iXTE LE
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60756, 60757, Appeals of Bayfront
Metal Products, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2